Title: To John Adams from Thomas Peacock, 15 March 1796
From: Peacock, Thomas
To: Adams, John



Sir/
New York March 15. 1796

My arrival from England in this City is of a recent date, and agreeable to desire, I embrace the earliest opportunity of presenting the most respectful Compliments of my Brother-in-Law; Mr. Thicknesse, Son of the late Governor Thicknesse of St. Catharines Hermitage Bath, whom with his family I expect by May next—His intention is to purchase an eligible estate and spend the remainder of his days in this land of Freedom and Liberty;—Fortune has not been so profuse in her favors to me, so that I think myself happy in fillng an humble station in the Custom House under the worthy veteran Genl. Lamb far as my Station will allow I am, and it my sincere desire to, become more serviceable to Community and as I am now young I would that my usefulness and rising years may be reciprocal &c. I am unknown to the General and my present Salarty is very low, permit me therefore, to solicit your Kind patronage, which will, be ever gratefully acknowledged, and every effort made to merit the same by Sir, / Your most obedt Servant
Thomas Peacock
P.S. If you honor me with an answer, You will please to direct for me at the Custom House—New York

